NO.    80-484

                    I N THE SUPREME COURT O THE STATE O M N A A
                                           F           F OTN

                                           1981



NORTHWESTERN NATIONAL INSURANCE COMPANY,
a corporation,

                                         P l a i n t i f f and Respondent,

           VS   .
AGRA-STEEL CORPORATION, e t a l .             ,
                                         Defendant and A p p e l l a n t .



Appeal from:         D i s t r i c t Court of t h e Eleventh J u d i c i a l D i s t r i c t ,
                     I n and f o r t h e County o f F l a t h e a d
                     Honorable James M. S a l a n s k y , J u d g e p r e s i d i n g .

Counsel o f Record:

   For A p p e l l a n t :

         Murphy, Robinson, Heckathorn and P h i l l i p s , K a l i s p e l l ,
          Montana

   F o r Respondent :

         Warden, C h r i s t i a n s e n and Johnson, K a l i s p e l l , Montana
         A s t l e and A s t l e , K a l i s p e l l , Montana



                                          S u b m i t t e d on b r i e f s :   May 28, 1 9 8 1

                                                              Decided:         August 6 , 1 9 8 1


Filed:
           A U G 6 - 1988


                                                  m

                                                  Clerk
Mr.   J u s t i c e Frank B. M o r r i s o n , J r . , d e l i v e r e d t h e Opinion of
t h e Court.


        Defendant, Agra S t e e l , a p p e a l s from a judgment e n t e r e d

August 1 2 , 1980, i n t h e E l e v e n t h J u d i c i a l D i s t r i c t , F l a t h e a d

County, f o l l o w i n g a t r i a l b e f o r e t h e c o u r t .         The judgment

awarded Northwestern N a t i o n a l I n s u r a n c e Company $20,000 w i t h

a c c r u e d i n t e r e s t and awarded $24,319 t o James R.                    Johnson and

B a r b a r a E. Johnson.          The damages r e s u l t e d from b r e a c h of

e x p r e s s and i m p l i e d w a r r a n t i e s c o v e r i n g a s t e e l s t o r a g e

b u i l d i n g p u r c h a s e d from Agra S t e e l by t h e Johnsons and

i n s u r e d by Northwestern N a t i o n a l .           A heavy s n o w f a l l c a u s e d

t h e roof t o sag.

        Approximately one y e a r a f t e r t h e r o o f was damaged,

Northwestern N a t i o n a l I n s u r a n c e Company p a i d t h e Johnsons

$20,000 under a n i n s u r a n c e c o n t r a c t c o v e r i n g t h e b u i l d i n g .

Northwestern t h e n sued Agra S t e e l t h r o u g h e x e r c i s i n g subroga-

tion rights.           The Johnsons a l s o b r o u g h t s u i t c l a i m i n g damages

i n a d d i t i o n t o t h e $20,000 p a i d under t h e i n s u r a n c e c o n t r a c t .

The a c t i o n s were t h e r e a f t e r c o n s o l i d a t e d and t r i e d b e f o r e

t h e c o u r t , s i t t i n g without a jury.

        C o n s o l i d a t e d judgments a g a i n s t Agra S t e e l were o r d e r e d

August 11, 1980, and n o t i c e of e n t r y of judgment was f i l e d

August 1.2 and s e r v e d upon c o u n s e l f o r Northwestern ~ a t i o n a l

I n s u r a n c e and Agra S t e e l .       Counsel f o r t h e Johnsons was n o t

served.       Agra S t e e l f i l e d i t s n o t i c e of a p p e a l September 2 2 ,

4 1 d a y s from n o t i c e of e n t r y of judgment.                  On September 2 4 ,

t h e r e s p o n d e n t s made a motion t o t h e D i s t r i c t C o u r t t o

dismiss t h e appeal a s untimely f i l e d .                    Argument on t h e

motion t o d i s m i s s t h e a p p e a l was h e a r d October 7 and on

October 27, t h e D i s t r i c t C o u r t found and o r d e r e d :

        " ...        t h e C l e r k of t h i s C o u r t n e g l e c t e d t o send
        N o t i c e of E n t r y of Judgment t o d e f e n d a n t ' s co-
        c o u n s e l i n t h e S t a t e o f M i s s o u r i ; t h a t t h e same
        may have caused c o n f u s i o n on t h e p a r t of such co-
        c o u n s e l a s t o when t h e a p p e a l t i m e commenced run-
        n i n g ; i t a p p e a r s t o t h e C o u r t t h a t t h e same con-
        s t i t u t e s excusable neglect;

        " T h e r e f o r e , p l a i n t i f f s ' Motion t o D i s m i s s i s
        hereby d e n i e d ; t h e t i m e w i t h i n which d e f e n d a n t
        may f i l e i t s n o t i c e of a p p e a l i s h e r e b y extended
        t h i r t y days.         Dated t h i s 27th day of O c t o b e r ,
        1980."

        Agra S t e e l d i d n o t f i l e a s u b s e q u e n t n o t i c e of a p p e a l ,

o s t e n s i b l y r e l y i n g upon t h e n o t i c e of a p p e a l f i l e d September



        I n e v e r y a p p e a l t h e f i r s t q u e s t i o n i s t h a t of j u r i s d i c -

tion.      Hand v. Hand ( 1 9 5 7 ) , 1 3 1 Mont. 571, 576, 312 P.2d
990, 992.         B e f o r e p r o c e e d i n g w e must c o n s i d e r whether o r n o t

Agra S t e e l p r o p e r l y p e r f e c t e d i t s r i g h t of a p p e a l .     Appellant

had t h e d u t y t o p e r f e c t i t s a p p e a l i n t h e manner and w i t h i n

t h e t i m e l i m i t s p r o v i d e d by law.        Absent s u c h

compliance, t h i s C o u r t d o e s n o t a c q u i r e j u r i s d i c t i o n t o

e n t e r t a i n and d e t e r m i n e t h e m e r i t s of t h e a p p e a l .     P r i c e v.

Zunchich ( 1 9 8 0 ) ,     -Mont. -,             612 P.2d 1296, 37 St.Rep.



        Rule 4 ( a ) , M.R.App.Civ.P.,              states:       " [A] n a p p e a l s h a l l
b e t a k e n by f i l i n g a n o t i c e of a p p e a l i n t h e D i s t r i c t C o u r t . "

        Rule 5, M.R.App.Civ.P.,                provides:

        "The t i m e w i t h i n which a n a p p e a l from a judgment
        o r a n o r d e r must b e t a k e n s h a l l be 30 d a y s from
        t h e e n t r y t h e r e o f , e x c e p t t h a t i n c a s e s where
        s e r v i c e of n o t i c e of e n t r y of judgment i s re-
        q u i r e d by Rule 7 7 ( d ) of t h e Montana Rules of
        C i v i l P r o c e d u r e t h e t i m e s h a l l be 30 d a y s from
        t h e s e r v i c e of n o t i c e of e n t r y of judgment            ...
        ". . .       Upon showing of e x c u s a b l e n e g l e c t , t h e
        d i s t r i c t c o u r t may e x t e n d t h e t i m e f o r f i l i n g
        t h e n o t i c e of a p p e a l by any p a r t y f o r a p e r i o d
        n o t t o exceed 30 d a y s from t h e e x p i r a t i o n of t h e
        o r i g i n a l t i m e p r e s c r i b e d by t h i s r u l e . "

        I n t h i s c a s e t h e n o t i c e of e n t r y of judgment was f i l e d

August 12 and s e r v e d by m a i l .             The o r i g i n a l time f o r g i v i n g

n o t i c e of a p p e a l t h e r e f o r e e x p i r e d 34 d a y s l a t e r on
September 1 5 , Rule 2 1 M.R.App.Civ.P.                       The maximum a l l o w a b l e

t i m e p e r i o d w i t h i n which t h e D i s t r i c t C o u r t c o u l d g r a n t a n

e x t e n s i o n of t i m e f o r f i l i n g t h e n o t i c e of a p p e a l e x p i r e d

October 15.          Z e l l v.   Z e l l ( 1 9 7 7 ) , 172 Mont. 496, 565 P.2d
311.

        The D i s t r i c t C o u r t , i n i t s o r d e r of October 27, d e n i e d

r e s p o n d e n t s ' motion t o d i s m i s s t h e a p p e a l and e x t e n d e d t h e

t i m e f o r f i l i n g t h e n o t i c e u n t i l November 27.          The o r d e r was

e r r o n e o u s b e c a u s e i t g r a n t e d an e x t e n s i o n of t i m e beyond t h e

l i m i t s of Rule 5 , M.R.App.Cil7.P.                The D i s t r i c t C o u r t c o u l d

n o t a c t a f t e r October 15.          The o n l y n o t i c e of a p p e a l h e r e on

f i l e i s one f i l e d o u t of t i m e .       N timely o r d e r has extended
                                                    o

the time.

       W h o l d Agra S t e e l , by f a i l i n g t o f i l e a t i m e l y n o t i c e
        e

of a p p e a l , h a s f a i l e d t o p e r f e c t i t s r i g h t of a p p e a l .    We,

t h e r e f o r e , l a c k j u r i s d i c t i o n t o h e a r t h e m e r i t s and must

dismiss t h i s appeal.




W e concur:




        Chief ~ u s t i c e




                Justices                     !